DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancelation of claims 2 and 15 are acknowledged. Newly presented claims 16-18 are also acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5-7, 9, 10, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Drader (US 2012/0282602).
Regarding claims 1, 14 and 16-18, Drader discloses (entire disclosure) a method and system for detecting one or more analytes in a sample, comprising (see abstract and claim 18): detecting presence of fluid during microfluidics operations with conductivity bars as analyte sensors along a microfluidic channel (see paragraphs [0038] and [0068]); and routing, by a multiplexer, a data signal from analyte sensors to an output, wherein multiplexing is a method by which multiple signals are combined into one signal (see paragraphs [0009] and [0035]). 
As applicant indicated in the response filed on 4/30/21, the prior art clearly discloses demultiplexing. (Also see the prior art e.g. [0009]) 
By definition, the method by which multiple signals are combined into one signal is separated by the disclosed method of demultiplexing. Applicant did not invent multiplexing/demultiplexing technology. The examiner does not have to elaborate on a definition which is understood by ordinary skills in the art. 
The prior art clearly teaches different measurements which need to be represented separately later (e.g. amperometric, conductimetric, and potentiometric (see claim 12). 
The purpose of multiplexing is to enable signals to be transmitted more efficiently over a given communication channel, thereby decreasing transmission costs. The prior art clearly indicates that the measurement signals are combined by multiplexing and 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPC 545, 549 (CCPA 1969).

As understood by ordinary skills in the art in computer science, data header is a broad term for preliminary information that helps prepare an end device for further, more specific information.
In information technology/computer science, data header simply/merely refers to supplemental data placed at the beginning of a block of data being stored or transmitted. In data transmission, the data following the header is sometimes called the payload or body. It is vital that header composition follows a clear and unambiguous specification or format, to allow for parsing. It is simply a conventional process that is inherently or at least obviously associated with signal/data handling. It is not applicant’s invention. The prior art inherently or obviously disclose such limitation. 
Arguing that the prior art does not teach data header (or reading data header) is not any different from arguing that conventional books do not have titles; foot notes; and/or page indicator/markings, i.e. content identifying/describing means. The examiner would say that it would be more so unconventional if the books did not have titles, foot notes; and/or page markings. What if the office actions from the USPTO did not include headers for different category of rejections (112/prior art/response to arguments sections)? 

The claim amendments merely elaborates on fundamental practice in computer science/data handling, and does not add any new feature to the claimed invention. Applicant did not invent data labeling, i.e. “identifying data associated with the first/second/third mode by reading data bits contained in a header associated with a first/second/third group of data bits which are part of the single data stream…”
The currently presented claim amendments is not much different from rewriting mathematical formula including symbols with words explaining the formula. For instance: “x+y” is rewritten as “x plus y.”
As to claim 16, in computer science, a queue is a collection of entities that are maintained in a sequence and can be modified by the addition of entities at one end of the sequence and the removal of entities from the other end of the sequence. By convention, the end of the sequence at which elements are added is called the back, tail, or rear of the queue, and the end at which elements are removed is called the head or front of the queue, analogously to the words used when people line up to wait for goods or services. Again, the examiner does not have to show and describe conventional practice in the art. It is somewhat unclear how claim 16 is further limiting of claim 1. Could data be outputted without being in a queue? The prior art inherently or obviously disclose such limitation. 

As to claim 18, the limitations: “is to route the first signal and the second signal in an alternating fashion” merely describes applicant’s intended use/function of the device presented in claim 14. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
The examiner respectfully submits that it would have been obvious to alternate first mode and second mode, simply for the purpose of achieving same number of processing for each mode. 
Amendments to the claims and the newly presented claims 16-18 appears to be a mere attempt to avoid finality of this office action. 
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Drader further discloses a cartridge comprising (see claim 1): a printed circuit board (PCB) comprising (see paragraph [0063]): a microfluidic channel to provide samples and reagents to analyte sensors (see paragraph [0068]); conductivity bars to detect presence of fluid during microfluidics operations as analyte sensors along the microfluidic channel (see paragraphs [0038] and [0068]); a multiplexer to route a data signal from analyte sensors to an output, wherein multiplexing is a method by which multiple signals are combined into one signal (see paragraphs [0009] and [0035]); the cartridge comprises a plurality of analyte sensors for assaying a sample (see paragraph [0006]); and the analyte sensors produce a signal that is, or is a combination of, a type selected from the group consisting of: amperometric, conductimetric, and potentiometric (see claim 12); and a reading apparatus comprising a processor and a memory for storing and executing instructions (see paragraph [0060]); a multiplexer processes signals received from analyte sensors and sends data signals to the reading apparatus 
Drader does not explicitly use the phrase handling multimode microfluidic data or does not explicitly disclose sensing a fluid within a microfluidic channel with first and second sensors on a microfluidic chip. However, such a feature can be easily derived from the features disclosed by Drader (i.e. the disclosed cartridge comprising a plurality of analyte sensors for assaying the sample (see paragraph [0006]); and the analyte sensors produce a signal that is, or is a combination of, a type selected from the group consisting of: amperometric, conductimetric, and potentiometric (see claim 12)).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The additional feature of claim 2 can be easily derived from the features dislosed by Drader (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the reading    apparatus comprising a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059])).
Regarding claim 3, the claimed subject matter is merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) (see paragraph [0038]); and a light sensor can be configured in any way that allows monitoring optical properties of the sample (see paragraph [0047])).

The additional feature of claim 6 is merely a matter of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a    current, a    conductivity) (see paragraph [0038]); and a light sensor can be configured in any way that allows monitoring optical properties of the sample, and additional embodiments provide that a sensor is a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047])).
The additional feature of claim 7 is merely a matter of design option from the features of the prior art (a sampling rate faster than 2 Hz is used to acquire more data per unit of time (see paragraph [0076])).
The additional features of claim 9 are merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) (see paragraph [0038]); additional embodiments provide that a    sensor is    a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047]); and a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]).

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
In view of the amendments, the 112(b) rejections from the previous action are partially withdrawn. 
Amendments to the claims are acknowledged. The rejections are updated. Applicant’s arguments are addressed in the rejection sections of this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/11/22